Citation Nr: 0531677	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as due to an undiagnosed illness, and as secondary 
to a service-connected right hip disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active duty from January 1982 to April 1982 
and from  November 1987 to July 1986, including in Southwest 
Asia from December 1990 to May 1991.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2004, on appeal from a March 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  Upon its last review, the Board 
remanded the appellant's claim for further development of the 
record.  The Board also denied service connection for 
bilateral carpal tunnel syndrome of the upper extremities.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

A left knee disorder was not incurred or aggravated by 
service, or by a service-connected right hip disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.10, 3.317 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application for service-connected compensation for a 
claimed left knee disorder was received in August 2001.  By 
letter dated in November 2001, the appellant was apprised 
that it was his responsibility to provide any additional 
treatment or other evidence not previously submitted, and 
that he was to advise VA of any additional evidence that he 
desired VA to obtain.  Although the claim was denied by 
rating action dated in March 2002, by letter dated in October 
2002, the appellant was advised that evidence which would 
substantiate his claims would include the essential 
components of a successful claim of service connection:  (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  The information provided 
to the appellant in the RO's November 2001 letter was also 
reiterated.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  However, as can be gleaned from above, there is 
no question that the appellant was fully advised in 
accordance with the VCAA, throughout the pendency of this 
matter, and no prejudice has inured to the appellant due to 
the timing of the notice.   

The appellant was also provided with a copy of the rating 
decision dated in March 2002; statements of the case dated in 
August 2002, May 2003, July 2003, December 2002, and July 
2005 - all providing explanations of the status of his claim, 
the evidence considered, and how the evidence of record was 
insufficient to substantiate his claim.  He was also provided 
with a copy of the Board's December 2002 remand, essentially 
reiterating previously provided information.  

Thus, no prejudice has inured to the appellant because of the 
timing of notice.  
Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104; See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
March 1999, April 2003, and February 2005, conducted by  
physicians who reviewed the appellant's claims folder and, in 
whole, rendered opinions relevant to the Board's inquiry.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

The appellant argues that he incurred a left knee disorder, 
directly as a result of  service, or as a result of a 
service-connected right hip disorder, or as a result of 
Persian Gulf Service from December 1990 to May 1991 - the 
latter implicating the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317(a)(1) pertaining to certain "undiagnosed 
illnesses" which may be subject to service connection.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted above, in order to establish service connection:  
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond and Rose, supra.   

Also for consideration in this matter are the provisions of 
38 C.F.R. § 3.303(b)   pertaining to chronicity of a disorder 
or continuity of symptoms.  Under 38 C.F.R. § 3.303(b), a 
veteran may utilize "the chronic disease shown as such in 
service" provision when the evidence demonstrates: (1) that 
the veteran had a chronic disease in service, or during an 
applicable presumptive period; and, (2) that the veteran 
presently has the same condition.  With respect to the first 
element there are two questions; (a) is medical evidence 
needed to demonstrate the existence in service or in the 
presumption period of such a chronic disease, or will lay 
evidence suffice; and, (b) must such evidence be 
contemporaneous with the time period to which it refers, or 
can post-service or post-presumption-period evidence address 
existence in service.  Savage v. Gober, 10 Vet. App. 488 
(1997)

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).  

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption- period may suffice.  The Court noted that the 
language of the regulation (i.e, "first shown as a clear-cut 
clinical entity, at some later date") appears to contemplate 
the use of post- service or post-presumption-period evidence 
of in-service or presumption-period disease.  Further, to the 
extent that the language of the regulation is ambiguous, 
"interpretive doubt is to be construed in the veteran's 
favor."  Savage, supra, citing Brown v. Gardner, 513 U.S. 
115, 117-18 (1994).  

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

One of the Board's primary responsibilities is to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

Having examined the three prongs of service connection as 
outlined above, the Board finds no credible or competent 
evidence that the appellant has a left knee disorder.  

Firstly, while the service medical record supports the 
appellant's report of various instances of left knee pain in 
service (see entries of January and February 1988, May and 
November 1993) these also show that the appellant was treated 
for separate instances of knee strains, and not a continuing 
symptomatology.  However, and most critical to the 
disposition in this matter, toward the latter stage of his 
active duty period, the appellant was noted to have no lower 
extremity or musculoskeletal defect in November 1994 upon 
periodic clinical examination.  The appellant's "PULHES" 
physical profile was then noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
2
1
1
Thus, it was then indicated that the appellant's physical 
capacity and lower extremity strength were in a "high 
level" of fitness.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); (Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service. 

As noted, the appellant argues that he has a continuing left 
lower extremity disorder throughout military service and to 
the present, to include the mandatory and daily wearing of 
steel braces on his legs, as testified to at both a personal 
hearing of December 2003 and a Travel Board hearing of June 
2004.  

However, the November 1994 physician's report directly belies 
the appellant's account.  Indeed, because the November 1994 
service department physical examination was generated for the 
specific purpose of ascertaining the appellant's physical 
fitness-readiness for the rigors of continued active duty, it 
is highly probative of his condition.  Assuming the 
appellant's account of a continuing left knee disorder in 
service is true, it is wholly incredible that the service 
department physician would have not discovered, or recorded 
this abnormality.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 
  
The record therefore indicates that at least as late as 
November 1994, the appellant is not noted to have a left knee 
disorder.  Examination of the record subsequent to this point 
does not alter this finding.

As the appellant testified to at the December 2003 personal 
hearing, he did not undergo a separation physical examination 
in July 1996.  Although he complained of left knee pain at 
various times subsequent to his separation from active duty, 
his account as stated in the December 2003 personal hearing 
is that he only began to receive left knee treatment 
approximately four years after active duty.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (Chronicity is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
claimant and when "no" medical evidence indicated continuous 
symptomatology.).  

Most critically, it appears that upon clinical examination by 
VA, undertaken with the specific purpose of ascertaining 
whether he had such a disability, no clinical evidence has 
been obtained indicating that the appellant has a left knee 
disability.  
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Noting that it is well-
settled that the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability, and that in 
the absence of proof of a present disability, there is no 
valid claim presented).  

Upon clinical examination in March 1999 for an unrelated 
claim, the appellant was noted to have been diagnosed with a 
bilateral knee strain.  However, their range of motion was 
noted to be normal, and was without pain, stiffness, 
discomfort, or crepitus.   Similarly, a VA examination in 
April 2003 indicated no symptoms of arthritis; no episodes of 
dislocation or recurrent subluxation; that the appellant's 
left knee range of motion was normal without pain, and no 
limitations were noted with repetition of movement related to 
pain, fatigue, incoordination, weakness or lack of endurance.  
There was also noted no objective evidence of edema, 
effusion, tenderness, or redness, and the appellant had 
excellent muscle tone and mild hypertrophy of both thighs, 
"indicating strong knee extensors and flexor muscles."  

Although the February 2005 VA examination diagnosed the 
appellant to have "left knee strain with instability," 
there are no clinical findings supportive of the examiner's 
latter observation, as such was based solely upon the 
appellant's report.  
Indeed, the report of clinical findings indicates that "the 
stability of the knee is intact," and contemporaneous 
radiographic examination detected no abnormalities.  The 
February 2005 examination is otherwise in accord with 
findings generated in April 2003.  


The Board has carefully considered the report of S.E. Isdale, 
a chiropractor, who reported in an April 2002 letter that the 
appellant had received treatment for pain in his neck, back, 
hips, wrists, ankles and knees, the appellant had "chronic 
segmental dysfunction" of the lumbar spine, and myofascial 
pain syndrome, including that of the knees.  Chiropractor 
Isdale reported that the appellant's left knee symptoms were 
caused by favoring of the knee due to a right lower extremity 
disorder.  However, he provided no rationale for this report, 
which is directly contradicted by the VA examiner's report of 
April 2003 - the latter review having been conducted with a 
comprehensive review of the appellant's claims folder.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

VA must also ascertain whether there is any basis (e.g., 
direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).      

However, there is no basis in this appeal for the granting of 
the benefit sought.  The appellant is not shown to have had a 
continuing left knee disorder in service; or until four years 
after service; and competent medical evidence with review of 
the record has shown that any left knee claimed impairment 
symptoms are unsubstantiated.  

The Board has carefully also considered the provisions of 38 
U.S.C.A. § 1117 and  38 C.F.R. § 3.317(a)(1), in whole 
providing that VA shall compensate a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability became manifest 
during active service or not later than December 31, 2006 and 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  Id.

However, the record does not support the granting of the 
benefit on this basis, because as has been shown above, the 
appellant has not shown such "objective indications of 
chronic disability" as to his left knee.  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

The appellant does not have a left knee disorder, and the 
preponderance of the evidence is clearly against the claim.  


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


